NOTICE OF ALLOWABILITY

Claims 1, 2, 4-14, and 16-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites a process for decreasing the acrolein content in a polyester composition.  In the claimed process, a poly(trimethylene furan-2,5-dicarboxylate) (PTF) polyester is combined with an amino amide or a primary amine to form a polyester composition.  The amino amide or primary amine is combined in an amount sufficient to scavenge acrolein produced from degradation of the polyester composition during melt processing.  Independent Claim 13 recites a composition comprising a PTF and an amino amide or primary amine present in sufficient amounts to scavenge acrolein produced from degradation of the polyester during melt processing.  
Independent Claims 1 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nederberg et al. (US 2014/0205786) in view of Kurian et al. (US 6,331,264), with Hirschler et al. (Thermal Decomposition of Polymers, 2008, p. 1-112 to 1-143) cited as an evidentiary reference.  Nederberg was cited as teaching a PTF composition used to form various films and containers for food and beverage packaging applications (Abstract; p. 2, [0036]; p. 5, [0081]-[0089]). Nederberg’s PTF is shown as having 3-hydroxypropanoxy terminal groups.
Kurian was cited as teaching that polymers having terminal 3-hydroxypropanoxy groups are subject to thermal degradation resulting in acrolein emissions (col. 1, lines 17-21).  This problem is addressed by introducing a primary amine or polyamide.  Suitable polyamides include polycaprolactam.  Polycaprolactam was cited as reading on an amino amide and/or a primary amine as claimed.
Claims 1 and 13 require have been amended to further limit the claimed amino amide and primary amine.  The amino amide is now selected from an alpha-amino amide, or a beta-amino amide or primary amine selected from the species listed in the claims.  Kurian’s polycaprolactam does not read on either an alpha- or beta-amino amide, and is not included in the list of primary amines listed in the amended claims.
Dependent Claims 6, 8, 18, and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nederberg in view of Kurian and Howell et al. (US 2004/0146674).  Howell was cited as teaching aldehyde scavengers including primary amines in polyester compositions used in food and beverage containers.  The primary amines taught by Howell are anthranilamide, aniline, anthranilic acid, o-phenylenediamine, and 3,4-diaminobenzoic acid (p. 4, [0038]).  These compounds are not listed in the amended claims, nor are they recognized in the art as obvious variants of the claimed compounds.
The prior art of record fails to teach the claimed amino amide or primary amine compounds recited in the amended claims.  A thorough search of the remaining prior art revealed no other reference or combination of references that would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1, 2, 4-14, and 16-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762